UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6923


MARIO HAIRSTON,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Elkins. John Preston Bailey, District Judge. (2:17-cv-00061-JPB-JES)


Submitted: October 30, 2017                                 Decided: November 17, 2017


Before GREGORY, Chief Judge, and KEENAN and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mario Hairston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mario Hairston appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing Hairston’s complaint for lack of subject matter

jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Hairston v. United States, No. 2:17-cv-

00061-JPB-JES (N.D.W. Va. June 15, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2